J. A. Conner, Hoyt Conner and Mrs. J. A. Conner were indicted for murder in the first decree. Hoyt Conner was acquitted, J. A. Conner and Mrs. J. A. Conner were found guilty of murder of the first degree with a recommendation for mercy, and each was sentenced to life imprisonment. The judgment was affirmed on writ of error, and a rehearing is asked.
The evidence clearly shows that J. A. Conner inflicted the fatal wound and that Mrs. J. A. Conner was present actively aiding and abetting in the commission of the heinous crime; and it also clearly appears from the evidence that she was not acting under the influence or coercion of her husband. The conviction accords with the facts and the law. See 30 C. J. 790-792; Bibb v. State 94 Ala. 31, 10 So. 2d 506, 33 Ann. St. Rep. 88; 13 Rawle C. L. 1241.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 767